UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7842



MICHAEL OWEN HARRIOTT,

                                              Plaintiff - Appellant,

          versus


KURT MCKAUGHAN; GARY N. SMITH; LARRY W.
PROPES; SCARLETT A. WILSON; ERIC RUSCHKY;
HERBERT LOUTHIAN, JR.; NATHANIEL ROBERSON;
JOHN   A.  O’LEARY;   J.   RENE JOSEY; ROB
WAIZENHOFER; BRISTOW MARCHANT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CA-01-3435-3-19-BC)


Submitted:   January 31, 2002          Decided:     February 11, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Owen Harriott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Owen Harriott appeals the district court’s order

dismissing his complaint under 28 U.S.C.A. § 1915(e)(2)(B) (1994).

Appellant’s case was referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (1994).    The magistrate judge recommended

that relief be denied and advised Appellant that the failure to

file timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Appellant failed to object to the magistrate

judge’s recommendation.

     The timely filing of objections to a magistrate judge’s rec-

ommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.   See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985). Appellant has waived appellate review by

failing to file objections after receiving proper notice.       We

accordingly affirm the judgment of the district court. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                                2